DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 12 are objected to because NRBC is not defined in the claims.  
In claim 20, the recitation “computer-readable storage medium” is objected to because the claimed storage medium, under broadest reasonable interpretation (BRI) could be interpreted as a carrier wave, which is non-statutory.  It is suggested that the claim be amended to “a non-transitory computer-readable storage medium” to overcome this deficiency.
Appropriate corrections are required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cell analyzer as claimed in claims 11-19 must be shown or the features canceled from the claims.  No new matter should be entered.
In the drawings filed on 12/18/2019, Figure 12 appears to show the functional modules and/or software modules of a computing device; Figure 13 appears to show the functional modules and/or software modules of an analysis and warning unit; and, Figure 14 appears to show the functional modules and/or software modules of a cell analysis unit.  Figures 12-14 are flowcharts, which typically represents functional modules and/or software modules of a computing device.  The drawings are objected to under 37 CFR 1.83(a) because the corresponding structure of a device/apparatus/cell analyzer comprising: a sampling device for drawing a blood sample; a pretreating device for pretreating the blood sample; 2a detection device for passing the cells in the treated blood sample one by one through a detection region to detect scattered light signals and fluorescence signals of the cells in the blood sample, wherein the scattered light signals are forward scattered light signals and/or side scattered light signals; and 5a device for identifying platelet aggregation for generating a fluorescence-scattered light scattergram of the blood sample according to the forward scattered light signals, the side scattered light signals and the fluorescence signals detected by the detection device, as specified in the claims/specification is/are missing from the filed drawings set and/or have not been provided for examination.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Sample device in claim 11; 
Pretreating device in claim 11;
Detection device in claim 11; and, 
Device for identifying platelet aggregation in claims 11 and 12.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US 2017/0074863 A1) in view of Vidal et al (US 2014/0011232 A1).

Claim 11 is rejected because:
Masuda et al (Masuda hereinafter) teaches of cell/blood analyzer 1 (see Figure 1), comprising: a sampling device/aspirator 4 for drawing a blood sample (see paragraph [0039]); a pretreating device/specimen preparation unit 5 for pretreating the blood sample to obtain a treated 30blood sample (see paragraph [0040]; Figure 1); wherein the pretreating comprises hemolyzing and fluorescence staining of cells in the blood sample (see paragraph [0040]); 2a detection device 6 for passing the cells in the treated blood sample through a detection region/flow cell 61 to detect scattered light signals and fluorescence signals of the cells in the blood sample (see paragraphs [0045] and [0047]); wherein the scattered light signals are forward scattered light signals and/or side scattered light signals (see paragraphs [0047] and [0065]); and  5a device/analysis unit 3 for identifying platelet aggregation for generating a fluorescence-scattered light scattergram of the blood sample according to the forward scattered light signals, the side scattered light signals and the fluorescence signals detected by the detection device, acquiring a ghost characteristic region in the fluorescence-scattered light scattergram and counting a number of particles in 10the ghost characteristic region to determine whether the number of particles exceeds a threshold value (see paragraphs [0077] and [0078]), and outputting a warning (a determination condition) of platelet aggregation if the number of particles exceeds the threshold value (see paragraphs [0005], [0047], [0064], [0065], [0071], [0075], [0077], [0078] and [0081]), said analyzer for identifying platelet aggregation in a blood sample.  

    PNG
    media_image1.png
    632
    822
    media_image1.png
    Greyscale

		
    PNG
    media_image2.png
    179
    500
    media_image2.png
    Greyscale


Masuda does not teach of 2passing the cells one by one/individually through a detection region to detect scattered light signals and fluorescence signals of the cells in a blood sample in the analyzer for identifying platelet aggregation in a blood sample.  

Vidal et al (Vidal hereinafter) teaches of passing the cells one by one/individually through a detection region (see paragraphs [0037], [0041], [0042], [0080]-[0082] and [0154]-[0156]) to detect scattered light signals and fluorescence signals of the cells in a blood sample in a cytometric apparatus for analyzing blood sample. 


    PNG
    media_image3.png
    603
    515
    media_image3.png
    Greyscale


In view of Vidal’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Vidal’s teachings into Masuda’s system and method due to the fact that individually passing cells/particles through an interrogation zone would enable each cell’s/particle’s characteristics to be detected or identified or measured individually, thereby improving the accuracy of detection or identification or measurement because each cell/particle is being measured individually in the analyzer for identifying platelet aggregation in a blood sample.  

Regarding claim 12, Masuda teaches of identifying platelet 15aggregation is further configured to differentiate between a ghost region, a white blood cell region and a NRBC region by using the fluorescence-scattered light scattergram (see paragraph [0064], [0071], [0074]-[0075]; Figures 5 and 6). 

Regarding claim 13, Masuda teaches of ghost characteristic region is a part 20of the ghost region (see paragraph [0071]; Figure 6).  

Regarding claims 14-19:
Claim 14 claims that the scattered light signals of the ghost characteristic region are greater than a specific signal value, or the fluorescence signals of the ghost characteristic region are greater than a specific signal value;
Claim 15 claims that the ghost characteristic region is determined based on a position of the white blood cell region;
Claim 16 claims that the scattered light signals of the ghost 30characteristic region are greater than or equal to the minimum scattered light signal of the white blood cell region, and the fluorescence signals of the ghost 3characteristic region are greater than or equal to the minimum fluorescence signal of the white blood cell region;
Claim 17 claims that the scattered light signals of the ghost 5characteristic region are greater than or equal to the maximum scattered light signal of the white blood cell region, and the fluorescence signals of the ghost characteristic region are greater than or equal to the maximum fluorescence signal of the white blood cell region
Claim 18 claims that the scattered light signals of the ghost characteristic region are greater than or equal to the minimum scattered light signal of the white blood cell region and less than or equal to the maximum scattered light signal of the white blood cell region, or the fluorescence signals of the ghost characteristic region are greater than or isequal to the minimum fluorescence signal of the white blood cell region and less than or equal to the maximum fluorescence signal of the white blood cell region; and,
Claim 19 claims that the threshold value is preset according to the selection of the ghost characteristic region.  
None of claims 14-19 describe a structure that would enable the claimed apparatus to perform the claimed functions.  Claims 14-19 merely recite the result of the light scatterings, i.e., forward scatterings, side scatterings and fluorescence from particles passed through an interrogation zone. Masuda illustrates the result of the light scatterings, fluorescence and related scattergrams in Figures 6-16. 

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the combination of prior art Masuda and Vidal teach of an apparatus that is capable of performing the claimed functions, and therefore they meet and satisfy the claimed limitations.

Claims 1-10 are rejected because they are directed to a method of using the apparatus of claims 11-19 and have limitations that are similar to or identical to that of claims 11-19.
Claim 20 is rejected for the same reasons of rejection of claim 1 because it is directed to method of claim 1 stored on a computer readable storage medium.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.


Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886